Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to an application filed 11/2/20.
Claims 21-40 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 25, 27, 31-32, 35 and 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 of U.S. Patent No. 8,533,675. Although the claims at issue are not identical, they are not patentably distinct from each other.


US 8,533,675
21. A system comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the system to perform: 

20. A computer system including: a processing component; and 
a storage component, wherein the storage component includes at least one computer-readable medium comprising a software application including: 
receiving an interaction request, wherein the interaction request identifies a resource, and wherein the resource is a declarative resource that is implemented and interpreted at run-time based on context information for the interaction request;
process all interaction requests for the software application, wherein each interaction request includes a work order resource identifier, … processing a representation of a work order resource corresponding to the work order resource identifier in the interaction request … as directed by … context information 
processing a custom representation of the resource, wherein the custom representation of the resource is distinct from the resource; 

the work order resource processing includes … adjusting the work order resource processing based on the representation of the context resource;
processing the interaction request based on at least a portion of the context information while constructing a custom set of deliverables, wherein the custom set of deliverables includes the custom representation of the of the resource; and 
a construction service resource configured to process all interaction requests for the software application, … wherein the processing includes constructing a set of deliverables as directed by the representation of the work order resource and context information for an activity corresponding to the requested interaction;
providing the custom set of deliverables for processing by a remote system in response to processing the interaction request.
providing the set of deliverables in response to the interaction request; 


Claim 22 is similarly anticipated by claim 20 of US 8,533,675 (see e.g. “instantiate a container”).
Claim 25 is similarly anticipated by claim 20 of US 8,533,675 (see e.g. “based on the representation of the context resource”).
Claim 27 is anticipated by claim 22 of US 8,533,675 (see e.g. “refining and making absolute the at least one relative reference”). 
Claim 31 recites a method similar to the method performed by the system of claim 21 and is thus similarly rejected over claim 13 of US 8,533,675.
Claim 32 is similarly anticipated by claim 13 of US 8,533,675 (see e.g. “instantiate a container”).
Claim 35 is similarly anticipated by claim 13 of US 8,533,675 (see e.g. “based on the representation of the context resource”).
Claim 37 is anticipated by claim 16 of US 8,533,675 (see e.g. “refining and making absolute the at least one relative reference”). 
Claim 38 is anticipated by claim 18 of US 8,533,675 (see e.g. “dynamically identifying a set of next work order resource identifiers”).

Claims 21-28 and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-7 of U.S. Patent No. 9,182,977. Although the claims at issue are not identical, they are not patentably distinct from each other.


US 9,182,977
21. A system comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the system to perform: 

1. A computer system including: 
a processing component; and 
a storage component, wherein the storage component includes at least one non-transitory computer-readable medium comprising a software application, wherein the software application includes: 

receiving an interaction request, wherein the interaction request identifies a resource, and wherein the resource is a declarative resource that is implemented and interpreted at run-time based on context information for the interaction request;
receive and process all interaction requests for the software application when executed by the processing component, wherein each interaction request … requests a resource of the intermediary component, and has an associated work order resource, distinct from the resource of the intermediary component,
processing a custom representation of the resource, wherein the custom representation of the resource is distinct from the resource; 

refining a representation of the reflective work order resource and constructing a custom set of deliverables.
processing the interaction request based on at least a portion of the context information while constructing a custom set of deliverables, wherein the custom set of deliverables includes the custom representation of the of the resource; and 
determining a set of instructions for refining the reflective work order resource requires context information for an interaction request; and …
constructing a custom set of deliverables 
providing the custom set of deliverables for processing by a remote system in response to processing the interaction request.
providing a set of deliverables for processing by the client, and 



Claim 22 is anticipated by claim 6 of US 9,182,977 (see e.g. “instantiating a container”).
Claim 23 is anticipated by claim 2 of US 9,182,977 (see e.g. “out-of-band REST resource”).
Claim 24 is anticipated by claim 2 of US 9,182,977 (see e.g. “a context REST resource”).
Claim 25 is anticipated by claim 1 of US 9,182,977 (see e.g. “constructing a custom set of deliverables”).
Claim 26 is anticipated by claim 3 of US 9,182,977 (see e.g. “relative reference”).
Claim 27 is anticipated by claim 3 of US 9,182,977 (see e.g. “refining and making absolute the relative reference”).
Claim 28 is anticipated by claim 7 of US 9,182,977 (see e.g. “identifying a set of next work order resources”).
Claims 31-38 recite method claims similar to the method performed by the system of claims 21-28 and are thus at least obvious over claims 1-3 and 6-7 of US 9,182,977.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 8-10 of U.S. Patent No. 10,824,418. Although the claims at issue are not identical, they are not patentably distinct from each other.


US 10,824,418
21. A system comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the system to perform: 

1. A method … on a computer system 
(it would have at least been obvious to include a processor and memory in such a computer system)
receiving an interaction request, wherein the interaction request identifies a resource, and wherein the resource is a declarative resource that is implemented and interpreted at run-time based on context information for the interaction request;
receiving each interaction request on a computer system …
wherein each interaction request … identifies a work order resource of the intermediary component, 

processing a custom representation of the resource, wherein the custom representation of the resource is distinct from the resource; 

… a custom representation of the work order resource is distinct from the work order resource of the intermediary component …
the intermediary component processing the custom representation of the work order resource 

processing the interaction request based on at least a portion of the context information while constructing a custom set of deliverables, wherein the custom set of deliverables includes the custom representation of the of the resource; and 
wherein the intermediary component uses the at least the portion of the context information for processing the interaction request while refining the custom representation of the reflective work order resource and constructing the set of deliverables, 

providing the custom set of deliverables for processing by a remote system in response to processing the interaction request.
providing a set of deliverables for processing by the client in response to receiving the interaction request, 



Claim 22 is at least obvious over claim 3 of US 10,824,418 (see e.g. “instantiating a container”)
Claim 23 is at least obvious over claim 1 of US 10,824,418 (see e.g. “server-side out-of-band metadata”).
Claim 24 is at least obvious over claim 1 of US 10,824,418 (see e.g. “client-side in-band metadata”).
Claim 25 is at least obvious over claim 1 of US 10,824,418 (see e.g. “constructing the set of deliverables”).
Claim 26 is at least obvious over claim 8 of US 10,824,418 (see e.g. “relative reference”).
Claim 27 is at least obvious over claim 10 of US 10,824,418 (see e.g. “under-specified references”).
Claim 28 is at least obvious over claim 9 of US 10,824,418 (see e.g. “identifying a set of next work order resources”).
Claim 29 is at least obvious over claim 1 of US 10,824,418 (see e.g. “client-side in-band metadata … server-side out-of-band metadata”).
Claim 30 is at least obvious over claim 1 of US 10,824,418 (see e.g. “authentication information and a uniform resource identifier”).
Claims 31-40 recite method claims similar to the method performed by the system of claims 21-30 and are thus anticipated by claims 1, 3 and 9-10 of US 10,824,418.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 21, 23-25, 27-31, 33-35 and 37-40 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by “A RESTful Architecture for Service-Oriented Business Process Execution” by Kumaran et al. (Kumaran).

Claims 21 and 31: Kumaran discloses a system comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors (see e.g. Fig. 2, “Server”, those of ordinary skill in the art would have understood this to comprise one or more processors and memory storing instructions to be executed), cause the system to perform: 
receiving an interaction request, wherein the interaction request identifies a resource (pg. 202, col. 2, 3rd full par. “A client … invoking a GET on the URI http://www.sdm.com/Order/newOrder”), and wherein the resource is a declarative resource that is implemented and interpreted at run-time based on context information for the interaction request (pg. 202, col. 1, first partial par. “a resource broker generates representations based on the lifecycle state of the business entity”);
processing a custom representation of the resource, wherein the custom representation of the resource is distinct from the resource (e.g. pg. 202, col. 2, 3rd full par. “the resource broker calls an internal function to get the next available order ID … makes an empty XML document … fills order ID and current state as “initial””); 
processing the interaction request based on at least a portion of the context information while constructing a custom set of deliverables, wherein the custom set of deliverables includes the custom representation of the of the resource (pg. 202, col. 1, 1st partial par. “a resource broker invokes application-specific functionality to change the value set of the corresponding business entity and thus evolves the business entity”); and 
providing the custom set of deliverables for processing by a remote system in response to processing the interaction request (e.g. pg. 202, col. 2, 3rd full par. “returns this document as a response message”).

Claims 23 and 33: Kumaran discloses claims 21 and 31, wherein an out-of-band REST resource defines at least a portion of the context information for the interaction request (e.g. pg. 202, col. 2, 3rd full par. “calls an internal function to get the next available order ID … current state as “initial””).

Claims 24 and 34: Kumaran discloses claims 23 and 33, wherein the out-of-band REST resource is a context REST resource referenced by the resource (pg. 202, col. 1, 1st partial par. “generates representations based on the lifecycle state”).

Claims 25 and 35: Kumaran discloses claims 21 and 31, wherein the instructions further cause the system, in response to receiving the interaction request, to perform advancing constructing the custom set of deliverables according to the resource and the context information for the interaction request (e.g. pg. 202, col. 2, 3rd full par. “calls an internal function to get the next available order ID … current state as “initial””).

Claims 27 and 37: Kumaran discloses claims 21 and 31, wherein the refining the custom representation of the resource includes resolving a set of under-specified references in the resource to construct the custom representation of the resource (e.g. pg. 202, col. 2, 3rd full par. “calls an internal function to get the next available order ID”).

Claims 28 and 38: Kumaran discloses claims 21 and 31, wherein the processing of the interaction request includes dynamically constructing the custom set of deliverables by dynamically identifying a set of next resources based on the context information, wherein each next resource corresponds to a valid next interaction request (pg. 202, col. 2, 3rd full par. “the response message also contains meta-information on the explicit state-transfer options available … along with resource links”).

Claims 29 and 39: Kumaran discloses claims 21 and 31, wherein the at least a portion of the context information includes client-side in-band metadata and server-side out-of-band metadata (e.g. pg. 202, col. 2, last partial par. “submits the data using POST … processes the posted data”, pg. 202, col. 1, 1st partial par. “ generates representations based on the lifecycle state”).

Claims 30 and 40: Kumaran discloses claims 29 and 39, wherein the server-side out-of-band metadata is obtained based on the client-side in-band metadata as directed by the resource, the client-side in-band request metadata including authentication information and a uniform resource identifier (URI) of the resource within header information of the interaction request (pg. 202, col. 1, 1st partial par. “uses the client credentials to verify that the client is authorized to view the service order”, pg. 202, col. 2, 3rd full par. “A client … invoking a GET on the URI http://www.sdm.com/Order/newOrder”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “A RESTful Architecture for Service-Oriented Business Process Execution” by Kumaran et al. (Kumaran).

Claims 22 and 32: Kumaran discloses claims 21 and 31, wherein the instructions further cause the system, in response to receiving the interaction request, to perform: 
instantiating a container for processing the interaction request (pg. 201, col. 2, last partial par. “Each resource broker manages instances of a type of business entity”); and 
providing a resource identifier of the resource for use during execution of the representation of the construction service resource in the instantiated container (pg. 202, col. 1, 1st partial par. “a client requests a representation by passing a URI”).

Kumaran does not, in the disclosed embodiment, explicitly disclose requesting a representation of a construction service resource for processing the interaction request.

Kumaran does disclose prior art architectures requesting a representation of a construction service for processing the interaction request (pg. 198, col. 1, last full par. “a process factory which creates process instances based on process models”).

It would have been obvious at the time of filing to request a representation of a construction resource for processing the interaction request. Those of ordinary skill in the art would have been motivated to do so as a known means of implementing such processes which would have produced only the expected results (i.e. instantiation of the “service broker”). 

Claim 26 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “A RESTful Architecture for Service-Oriented Business Process Execution” by Kumaran et al. (Kumaran) in view of US 2006/0167841 to Allan et al. (Allan).

Claims 26 and 36: Kumaran discloses claims 23 and 33, wherein the resource includes a reference to the out-of-band REST resource (e.g. pg. 202, col. 2, 3rd full par. “calls an internal function”), and wherein the refining the custom representation of the resource includes dynamically adjusting the processing of the custom representation of the resource (e.g. pg. 202, col. 2, 3rd full par. “calls an internal function to get the next available order ID … an empty XML document … fills order ID … looks for the available transitions”).

Kumaran does not explicitly disclose the resource includes a relative reference, and wherein the refining the custom representation of the resource includes refining and making absolute the relative reference.

Allan teaches a relative reference including refining and making absolute the relative reference (par. [0029] “outputs a long URI 110 identifying a target resource 111 … based on the relative URI 102”). 

It would have been obvious at the time of filing to include and refine a relative reference to the out-of-band REST resource (Allan par. [0029] “a long URI 110 … based on the relative URI 102”, Kumaran . pg. 202, col. 2, 3rd full par. “calls an internal function … an empty XML document”). Those of ordinary skill in the art would have been motivated to do so as a known alternative method of referencing resources which would have produced only the expected results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Developing web services choreography standards – the case of REST vs. SOAP” by Muehlen et al. discloses alternate methods of implementing a RESTful workflow and provides further detail on construction services. 
“Architectural Styles and Design of Network-based Software Architectures” by Fielding discloses details of the REST architecture.
US 2007/0168522 to Van Valen discloses alternate/additional use of a relative resource references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199